Anderson v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-009-CR





RICHARD DWAYNE ANDERSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 16
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Richard Dwayne Anderson has appealed from his conviction for felony driving while intoxicated.  We will affirm.

We have abated this appeal twice and both times directed the trial court to determine whether appellant desired to continue his appeal.  At the second abatement hearing, the trial court concluded that appellant had voluntarily absented himself from the hearing after having been notified of the hearing several times.  The trial court found that appellant had waived his appeal and recommended that the appeal be dismissed.  

Thereafter, on November 13, 2002, we ordered appellant to file his brief by December 13, 2002.  We further ordered that we would consider and decide only those points that do not require a reporter’s record for a decision because appellant, who is not indigent, had not paid or made arrangements to pay for the reporter’s record.  Appellant did not file a brief as ordered.  Therefore, on May 30, 2003, we notified appellant that the appeal would be submitted without briefs.  
See
 
Tex. R. App. P.
 38.8(b); 
Horvath v. State,
 884 S.W.2d 789, 790 (Tex. App.—Fort Worth 1994, no pet.).  Having reviewed the record and found no unassigned fundamental error, we affirm the trial court’s judgment.  
See Lott v. State,
 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).



PER CURIAM



PANEL F:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: 
August 14, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.